Case 1:20-cv-01523-AT Document 46 Filed 01/04/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
MICHAEL ADAMS. DOC #:
DATE FILED: 1/4/2021
Plaintiff,
-against- 20 Civ. 1523 (AT)
MENEMSHA CORP., MUZAFFER OZAK, and ORDER

LEX HIXON ARCHIVE FOUNDATION, INC.,

Defendants.
ANALISA TORRES, District Judge:

 

On November 13, 2020, the Court ordered Plaintiff to file on the docket proof of service on
Defendants of the order to show cause why a default judgment should not be entered and
supporting documents by November 21, 2020. ECF No. 45. That submission is now overdue.
Therefore, by January 7, 2021, Plaintiff shall file proof of service on the docket in accordance
with ECF No. 45.

SO ORDERED.

Dated: January 4, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
